DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (20090161091) in view of Matsumoto et al (JP 2010-261792).
	Regarding claim 1, Yamamoto (Fig. 4A) discloses an integrated light transmission/reception optical system module comprising a light receiving lens 4 configured to receive light (light that reflects off of an unlabeled object returns to the lens and is received therein as seen in Fig. 4a) and concentrate the received light on a light detector 3 disposed at a rear position (see Fig. 4a); a light source 2 configured to output a pulse laser (the laser is time-sharing controlled, making it a pulsed laser source – see paragraph 0048) along the optical path from the circumference of the light receiving lens toward the central portion of the light receiving lens (see the location of laser 2 with relation to lens 4 in Fig. 4A – light is emitted towards the optical axis, or central portion, of the light receiving lens); and a light transmitting mirror 8 disposed on lens 4, located on a path of the pulse laser (see Fig. 4A), and configured to reflect in a front direction the pulse laser outputted from the light source (see paragraph 0060).
	Yamamoto, however, fails to disclose that the light receiving lens has an optical path groove formed to be directed from a circumference to a central portion and formed to expose a front side, where the light source emits the pulse laser along the optical path groove, and the mirror is disposed within the optical path groove.
	Matsumoto, in a transmission/reception optical system, discloses (see Figs. 1, 6, 8, and 10) a lens 2 featuring a reflective or transmissive optical element (depending on the embodiment) 3, 8, 10 that is integrated into the lens (see paragraphs 0014-0018, 0050, and 0059-0064, for example).  In particular, paragraphs 0064 and 0070 discloses how part of the of the element integrated into the lens is formed via an etching process, which would equate to the claimed optical path groove.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the mirror of Yamamoto directly into the light receiving lens of the system as taught by Matsumoto, the motivation being that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  This will have the added benefit of making the optical system more compact with the mirror integrated directly with the light receiving lens.
	As for claim 2, Yamamoto discloses that the light source is configured to output the pulse laser towards the central portion of the light receiving lens in a direction perpendicular to the light received by the light receiving lens (see Fig. 4A – the light emitted from the light source is clearly perpendicular to the optical axis of the light receiving lens.  See also paragraph 0060, which states, “a reflecting mirror 8 is fixed to the receiving lens 4 in such a manner as to be disposed in a position on the optical axis or in a position making up a receiving area of the receiving lens 4 which lies forwards of the receiving lens 4 and the receiving element 3 and is disposed to form an inclination angle of 45 degrees relative to the optical axes of the receiving lens 4 and the receiving element 3 to thereby function as a reflecting mirror 8 which can reflect a laser beam emitted from the laser beam emitter 2 at right angles towards a distance measurement object”).
	As for claim 3, Yamamoto discloses that the light transmitting mirror is disposed at an angle of 45 degrees with respect to a traveling direction of the pulse laser outputted from the light source and configured to reflect the pulse laser in the front direction (see Fig. 4A and paragraph 0060 – “a reflecting mirror 8 is fixed to the receiving lens 4 in such a manner as to be disposed in a position on the optical axis or in a position making up a receiving area of the receiving lens 4 which lies forwards of the receiving lens 4 and the receiving element 3 and is disposed to form an inclination angle of 45 degrees relative to the optical axes of the receiving lens 4 and the receiving element 3 to thereby function as a reflecting mirror 8 which can reflect a laser beam emitted from the laser beam emitter 2 at right angles towards a distance measurement object”).
	As for claim 4, Yamamoto discloses that the light transmitting mirror is located at the central portion of the light receiving lens and is configured to reflect the pulse laser in the front direction from the central portion of the light receiving lens (see Fig. 4A and paragraph 0060 – “a reflecting mirror 8 is fixed to the receiving lens 4 in such a manner as to be disposed in a position on the optical axis or in a position making up a receiving area of the receiving lens 4 which lies forwards of the receiving lens 4 and the receiving element 3 and is disposed to form an inclination angle of 45 degrees relative to the optical axes of the receiving lens 4 and the receiving element 3 to thereby function as a reflecting mirror 8 which can reflect a laser beam emitted from the laser beam emitter 2 at right angles towards a distance measurement object”).
	As for claim 5, Yamamoto discloses a light reception frame 7 supporting the light receiving lens, and a light transmission frame 53 combined with the light reception frame, supporting the light source.
	The combination of Yamamoto and Matsumoto, however, fails to disclose that the light transmission frame is extended into the optical path groove to support the light transmitting mirror disposed within the light path groove.
	However, as noted above, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the transmission frame into the optical path groove of the combined device in order to support the light transmission mirror, the motivation being to provide better stabilization of the mirror within the groove and thereby increase measurement accuracy, as such construction will ensure that the mirror and the lens remain in a fixed arrangement with regard to each other.
	Regarding claim 6, Yamamoto (Fig. 4A) discloses an integrated light transmission/reception optical module comprising a light receiving lens 4 configured to receive light (light that reflects off of an unlabeled object returns to the lens and is received therein as seen in Fig. 4a) and concentrate the received light a rear position thereof (see Fig. 4a); a light source 2 configured to output a pulse laser (the laser is time-sharing controlled, making it a pulsed laser source – see paragraph 0048) along the optical path from the circumference of the light receiving lens toward the central portion of the light receiving lens (see the location of laser 2 with relation to lens 4 in Fig. 4A – light is emitted towards the optical axis, or central portion, of the light receiving lens); a light transmitting mirror 8 disposed on lens 4, located on a path of the pulse laser (see Fig. 4A), and configured to reflect in a front direction the pulse laser outputted from the light source (see paragraph 0060); and a light detector 3 disposed at the rear position of the light receiving lens, and configured to convert light received by the light receiving lens into an electric signal (see paragraph 0047, which discloses the inherent operation of a light detector in any embodiment).
	Yamamoto, however, fails to disclose that the light receiving lens has an optical path groove formed to be directed from a circumference to a central portion and formed to expose a front side, where the light source emits the pulse laser along the optical path groove, and the mirror is disposed within the optical path groove.
	Matsumoto, in a transmission/reception optical system, discloses (see Figs. 1, 6, 8, and 10) a lens 2 featuring a reflective or transmissive optical element (depending on the embodiment) 3, 8, 10 that is integrated into the lens (see paragraphs 0014-0018, 0050, and 0059-0064, for example).  In particular, paragraphs 0064 and 0070 discloses how part of the of the element integrated into the lens is formed via an etching process, which would equate to the claimed optical path groove.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the mirror of Yamamoto directly into the light receiving lens of the system as taught by Matsumoto, the motivation being that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  This will have the added benefit of making the optical system more compact with the mirror integrated directly with the light receiving lens.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (2008/0316463) in view of Yamamoto (20090161091) and in further view of Matsumoto et al (JP 2010-261792).
	Regarding claim 7, Okada (Fig. 1) discloses a scanning LIDAR, comprising an optical system module including a lens 60; a light source 10 configured to output a pulse laser (see paragraph 0033), a light transmitting mirror 30, and a light detector 20; and a rotating reflective mirror unit 400 installed at a front position of the optical system module, configured to emit light passing through the optical system module to a scan area while being rotated (see paragraph 0038 – light emitted from the pulse laser 10 is reflected by mirror 401 to be passed to a measurement range), and reflect light reflected from the scan area to the optical system module while being rotated (see paragraph 0038 – incoming laser beam L3 is reflected back towards mirror 30).
	Okada, however, fails to disclose the specifics of the optical system module as claimed.
Yamamoto (Fig. 4A) discloses a system comprising a light receiving lens 4 configured to receive light (light that reflects off of an unlabeled object returns to the lens and is received therein as seen in Fig. 4a) and concentrate the received light a rear position thereof (see Fig. 4a); a light source 2 configured to output a pulse laser (the laser is time-sharing controlled, making it a pulsed laser source – see paragraph 0048) along the optical path from the circumference of the light receiving lens toward the central portion of the light receiving lens (see the location of laser 2 with relation to lens 4 in Fig. 4A – light is emitted towards the optical axis, or central portion, of the light receiving lens); a light transmitting mirror 8 disposed on lens 4, located on a path of the pulse laser (see Fig. 4A), and configured to reflect in a front direction the pulse laser outputted from the light source (see paragraph 0060); and a light detector 3 disposed at the rear position of the light receiving lens, and configured to convert light received by the light receiving lens into an electric signal (see paragraph 0047, which discloses the inherent operation of a light detector in any embodiment).
	Meanwhile, regarding the optical path groove limitations that Yamamoto lacks, Matsumoto, also in a transmission/reception optical system, discloses (see Figs. 1, 6, 8, and 10) a lens 2 featuring a reflective or transmissive optical element (depending on the embodiment) 3, 8, 10 that is integrated into the lens (see paragraphs 0014-0018, 0050, and 0059-0064, for example).  In particular, paragraphs 0064 and 0070 discloses how part of the of the element integrated into the lens is formed via an etching process, which would equate to the claimed optical path groove.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the optical system module of Okada with the optical system module of the combination of Yamamoto and Matsumoto, the motivation being that the use of a one piece construction disclosed by the combination of Yamamoto and Matsumoto instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  This will have the added benefit of making the optical system more compact with all of the elements of the optical system module being integrated onto a common platform (see Fig. 4A in Yamamoto, with the elements being attached inside casing 53 or receiving barrel 7 on distance measuring substrate 6) and with the mirror integrated directly with the light receiving lens (as per the teachings of Matsumoto).
	As for claim 8, Okada further discloses that the rotating reflective mirror unit includes a rotating motor 50 and a rotating reflective mirror 401 coupled to the rotating motor to face the light transmitting mirror (as seen in Fig. 1, the rotating reflective mirror faces where the light transmitting mirror of the combined device would be located), rotated in accordance with the rotation of the rotating motor (see paragraph 0039), configured to transmit light reflected by and emitted from the light transmitting mirror to the scan area (through window 5), and reflect light reflected from the scan area to the light receiving lens (see paragraphs 0038-0040 for a description of the rotary device and how light is emitted from the light source, passed to the object being scanned, and returned to the detector).
	As for claim 9, Okada further discloses that the rotating reflective mirror is rotated above a rotation axis perpendicular to the pulse laser reflected by the light transmitting mirror (see Fig. 1 of Okada – the rotating reflective mirror is rotated by motor 51 around an axis perpendicular to the outgoing laser beam L0 as shown in Okada – this would be perpendicular to light emitted by the light transmitting mirror in the combined device as also disclosed in paragraph 0038 of Okada).
	As for claim 10, Okada further discloses that the rotating reflective mirror is disposed at an angle of 45 degrees with respect to a traveling direction of the pulse laser reflected by the light transmitting mirror (see Fig. 1 in Okada – the mirror has to be disposed at 45 degrees to ensure a perpendicular reflection of light beam L0 out of the cover case 3), and is rotated about a rotation axis corresponding to the traveling direction of the pulse laser (see Fig. 1 of Okada – the rotating reflective mirror is rotated by motor 51 around an axis perpendicular to the outgoing laser beam L0 as shown in Okada – this would be perpendicular to light emitted by the light transmitting mirror in the combined device as also disclosed in paragraph 0038 of Okada).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0274222 to Yeun discloses a compact LIDAR apparatus featuring a rotating micromirror 140 and a notched prism 400 (see Fig. 9); and US 2018/0275251 to Choi et al. discloses a scanning LIDAR system that has a transmission receiving lens 140 and a large rotating mirror 150 (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 30, 2022